Citation Nr: 1127868	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in December 2006, and timely perfected his appeal in June 2007.

In July 2009, the appellant provided sworn testimony before the undersigned Veterans Law Judge via video conference hearing.  A transcript of that proceeding has been associated with the appellant's VA claims file.

In September 2009, the Board rendered a decision, which granted the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board remanded the appellant's claim of entitlement to service connection for a low back disability for additional evidentiary development, to include obtaining missing VA treatment records and performing a VA spine examination.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case has been in adjudicative status since 2007, and has already been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.
While the Board acknowledges that additional VA treatment records and a VA spine examination were associated with the appellant's VA claims file, neither satisfy the mandates of the prior remand.

Specifically, during his July 2009 Board hearing, the appellant indicated that he initially sought treatment for his low back pain in 1992 at the VA Medical Center (VAMC) in Miami, Florida.  See Board Hearing Transcript, July 8, 2009, p. 17.  Review of the additional VAMC records associated with the claims file following the Board's September 2009 remand are dated to 1998.  There is no indication in the claims file that additional records dated back to 1992 were unavailable.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC must attempt to obtain any outstanding VAMC Miami treatment records for the appellant dated from 1992 to 1998.  

With respect to the Board's prior request for a VA spine examination, such an examination was performed in October 2009.  At that time, the VA examiner diagnosed the appellant with moderate multilevel degenerative changes throughout the lumbar spine.  In rendering a negative nexus opinion between the appellant's alleged injury in service and his present low back disability, the VA examiner stated that this opinion was based upon: (1) the lack of in-service evidence of a low back injury; (2) a negative discharge examination report; (3) the fact that the appellant worked as a laborer prior to service and a truck driver after service, which would contribute to his back disease; and (4) the lack of continuity of care.  Specifically, the VA examiner stated that the appellant was followed at VAMC Homestead but there was no record of back pain until April 2008.  Further, the VA examiner noted that the appellant was seen at the VAMC for other complete examinations, and at no time did he complain of low back pain.  See VA Spine Examination Report, October 6, 2009.

Upon a thorough review of the appellant's VA claims file, the Board finds the VA examiner's statement regarding lack of continuity of care for the appellant's low back to be inaccurate.  While the VA examiner stated that the first evidence of low back pain complaints were in April 2008, the Board notes VAMC treatment records dated in September 2007, February 2007, August 2003, and May 2001, which note complaints of low back pain.  Most notably, the August 2003 VAMC treatment note indicated the appellant suffered from a herniated nucleus pulposus (i.e. slipped disc), for which he had treatment.  In February 2007, the appellant indicated that he had suffered from a low back injury in approximately 1992, for which he underwent physical therapy.  These records have not yet been associated with the appellant's VA claims file.

As the Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  As explained above, the October 2009 VA spine examination is clearly insufficient and a new examination must be performed.  The Board apologizes to the appellant for this inconvenience, but assures him that a new examination is necessary for a full and fair adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC Miami treatment records dated from 1992 through 1998.  If these records are not available, this should be noted and associated with the appellant's VA claims file.  Any specific records dealing with the appellant's treatment for a herniated nucleus pulposus should also be associated with the claims file.

2.  After obtaining all available treatment records indicated above, the appellant should be scheduled for a new VA spine examination.  This examination should NOT be performed by the same VA examiner who performed the appellant's prior October 2009 VA examination.  The examination should be performed by an appropriate expert.  The appellant's VA claims file and a complete copy of this REMAND should be thoroughly reviewed by the VA examiner in conjunction with the VA spine examination.  The examination report should indicate that this has been accomplished.  The VA examiner is requested to address the following:

(a)  State any diagnoses associated with the appellant's low back.

(b)  State whether it is at least as likely as not (for each diagnosis rendered) that the appellant suffers from this disability as a result of his claimed in-service low back injury.

(c)  Address the appellant's testimony that he has suffered from low back pain continuously since the time of his discharge from active duty service in October 1967.

(d)  Address the appellant's statement that he suffered from a low back injury in 1992.  State whether this intercurrent injury caused the appellant's current disability.  State whether this intercurrent injury exacerbated an injury in active duty service.

It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA examiner must provide a complete rationale for any opinion provided.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


